Citation Nr: 1334957	
Decision Date: 10/31/13    Archive Date: 11/06/13

DOCKET NO.  05-11 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Veteran and F.N.


ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel


INTRODUCTION

The Veteran served on active duty from August 1976 to August 1979.  He also had a period of active duty from January 1991 to April 1991 which did not involve foreign service.

The appeal was denied by a Board decision in April 2011.  The Veteran filed a timely appeal to the United States Court of Appeals for Veterans Claims (Court).  In June 2012, the Court issued an order that vacated the April 2011 Board decision and remanded the matter on appeal for re-adjudication consistent with the instructions outlined in a June 2012 Joint Motion for Remand (Joint Motion) by the parties.  In January 2013, the Board remanded the case for additional development.

The Board notes that it has reviewed both the Veteran's physical claims file and Virtual VA to ensure that the complete record is considered.

The appeal is once again REMANDED to the RO.  VA will notify the Veteran if further action is required.


REMAND

Pursuant to the Board's January 2013 remand, outstanding VA treatment records dating from May 2007 through May 2013 were associated with the claims file.  Such records include: (1) a May 17, 2013 addendum to a VA emergency department triage nursing note which documented that the Veteran was being transported via ambulance service on that date to a private mental health facility (SpringBrook Behavioral Health System); and (2) a May 30, 2013 VA mental health telephone encounter note which documented that the Veteran was being discharged on that date from SpringBrook and that a follow-up VA mental health appointment was made for him for June 6, 2013.

In a July 2013 submission, the Veteran's Congressman informed VA that the Veteran had just called him on that date and notified him that he had "just been released from a mental institution (reason for commitment: he attempted to commit suicide)."

Appropriate action should be taken to obtain all outstanding treatment records for the Veteran, including from the SpringBrook Behavioral Health System and any other provider who has diagnosed or treated him for a psychiatric disability.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should contact the Veteran and his representative and request information regarding the mental hospitalization reported to a Member of Congress in June or July 2013.  Appropriate action should be taken to request records of such hospitalization as well as all treatment records pertaining to the Veteran from the SpringBrook Behavioral Health System and any other provider who has diagnosed or treated him for a psychiatric disability.  If any records are unavailable, then a negative reply is requested.  The Veteran should be informed that in the alternative he may obtain and submit the records himself.

2.  The RO should take appropriate action to obtain and associate with the claims file all outstanding VA treatment records dating since May 2013.

3.  After completion of the above and any additional development which the RO may deem necessary, the RO should then review the expanded record and readjudicate the appeal.  If the issue on appeal remains denied, the RO should issue an appropriate supplemental statement of the case, and give the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

